Citation Nr: 1332696	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

In March 2012, the Veteran was provided with a VA audiological examination.  Following examination and review of the claims file, the examiner opined that it was less likely than not that the Veteran's right ear hearing loss was related to his noise exposure while in service because there were no significant changes in his right sided hearing while he was in service.  

However, it is not required that hearing loss be shown in service to establish service connection; rather, a veteran can still be granted service connection for a hearing disability if a causal relationship between the current hearing loss and service is shown.  The examiner did not explain why the normal findings in the right ear during service are significant in concluding that the current hearing loss in the right ear is not related to the noise exposure in service.  Accordingly, the case should be returned to the examiner to provide an addendum to his opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2012 audiological examiner if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the question presented below, one should be scheduled.  Following review of the claims file, the examiner should explain why the normal audiological findings in the right ear during service are significant in determining whether current hearing loss is related to service.  In other words, please explain why the current hearing loss in the right ear is not merely a delayed reaction to hazardous noise exposure in service. 

2. After completion of the above and any additional development deemed necessary, the claim should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


